--------------------------------------------------------------------------------

Exhibit 10.7


SUMMARY OF VAIL RESORTS, INC. DIRECTOR COMPENSATION1 
PER SUMMARY PREPARED BY CHAIRMAN OF THE BOARD, EFFECTIVE 8/1/03;
REVISED BY COMPENSATION COMMITTEE OCTOBER 15, 2007


CASH AND EQUITY COMPENSATION (Excludes CEO)
Description of Compensation
To Whom
Amount
Annual Cash Retainer
Directors
$35,000
Additional Compensation
Chairman of the Board
$50,000
for Other Services
Audit Committee Chair
$25,000
 
Audit Committee Members
$15,000
 
Compensation Committee Chair
$7,500
 
Nominating Committee Chair
$7,500
 
Lead Director2 
$25,000
Meeting Fees (Per Meeting)
Directors (In Person)
$5,000
(Not Including Actions
Directors (By Telephone)
$1,000
Taken by Consent)
Compensation/Nominating Committee
$1,000
 
Audit Committee Meeting
$2,000
Equity Compensation
All Directors
$115,000 Restricted Stock Units*



* The grant value is determined and approved each year by the Compensation
Committee; on October 15, 2007, the Compensation Committee granted each Board
member RSUs with a value of $115,000.  Based on the closing price of the
Company’s stock on the date of grant each director was issued 1,811 RSUs which
vest in full on 10/15/08.


PERQUISITES


Each director is entitled to an annual $30,000 allowance to be used at the
Company’s resorts in accordance with the terms of the Company’s Executive
Perquisite Fund Program, filed as Exhibit 10.27 of the Company’s annual report
on Form 10-K for the fiscal year ended July 31, 2007.  Directors may draw
against the account to pay for services, at the market rate for the applicable
resort or services.  Unused funds in each director’s account at the end of each
fiscal year will be forfeited.




1 All taxes on director compensation are to be paid by Board member


2 The Company currently does not have a Lead Director



